Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 20, and 24:
U.S. Publication No. 20200367223 to Cheng et al disclose in Figures 1-7 an apparatus (UE 615) comprising logic and circuitry (event detecting component 340, which comprises the claimed “logic and circuitry”) configured to cause a first wireless communication device to:
Cluster a plurality of channel estimation measurements (measurements of CSI-RS beams from CSI-RS set 2 of TxRP 607 and measurements of CSI-RS beams from CSI-RS set 3 of TxRP 609) into a plurality of clusters (measurements of CSI-RS beams from CSI-RS set 2 of TxRP 607 are one claimed “cluster”/set and measurements of CSI-RS beams from CSI-RS set 3 of TxRP 609 are another claimed “cluster”/set) based on a clustering criterion (the TxRP from where the CSI-RS beams are transmitted read on the claimed “clustering criterion”, since measurements of CSI-RS beams from CSI-RS set 2 of TxRP 607 are one claimed “cluster”/set and measurements of CSI-RS beams from CSI-RS set 3 of TxRP 609 are another claimed “cluster”/set), the plurality of channel estimation measurements corresponding to a respective plurality of CSI-RS beams received from a second wireless communication device (gNB 605) over a wireless communication channel…  Figure 6 (Sections 0061, 0070-0072, and 0081): gNB 605 provides multiple TRxP 607 and 609, wherein UE 615 communicates with gNB 605 via one or more of TRxPs 607 and 609.  TRxPs 607 and 609 each provide multiple CSI-RS sets each including multiple CSI-RS beams transmitted in directions from the TRxPs 607 and 609.  UE 615 starts in a location of TRxP 607 and performs measurements on the CSI-RSs of CSI-RS set 2 transmitted from TRxP 607.  UE 
Based on clustering of the plurality of channel estimation measurements into the plurality of clusters, selectively provide a clustered channel estimation measurement to be processed for detection of changes (change in location of UE 615) in an environment of the wireless communication channel, by providing the clustered channel estimation measurement together with one or more other clustered channel estimation measurements of a same cluster of the clustered channel estimation measurement (UE 615 determines whether or not measurements of CRS-RSs of CSI-RS set 2 transmitted from TRxP 607, which are all within a claimed “same cluster” of CSI-RS set 2, exceed a threshold to determine whether or not UE 615 has changed location; UE 615 also determines whether or not measurements of CRS-RSs of CSI-RS set 3 transmitted from TRxP 609, which are all within a claimed “same cluster” of CSI-RS set 3, exceed a threshold to determine whether or not UE 615 has changed location) to be processed for the detection of the changes in the environment.  UE 615 starts in a location of TRxP 607 and performs measurements on the CSI-RSs of CSI-RS set 2 transmitted from TRxP 607, and determines that the measurements do not exceed a threshold.  UE 615 then moves towards TRxP 609 and performs measurements of the CSI-RSs of CSI-RS set 3 transmitted from TRxP 609, and determines that the measurements exceed a threshold to indicate a triggered event, which indicates that CSI-RSs in CSI-RS set 3 of TRxP 609 have become more desirable than CSI-RS set 2 of TRxP 607.  UE 615 then transmits an indication of the triggered event to gNB 605, which includes measurements of the CSI-RSs from CSI-RS set 3 of TRxP 609.  Based on the received measurements, gNB 605 can determine that UE 615 has changed location from TRxP 607 to TRxP 609 (claimed “detection of changes in an environment”), since the received measurements indicate that the CSI-RSs in CSI-RS set 3 of TRxP 609 have become more desirable than CSI-RS set 2 of TRxP 607.  Refer to Sections 0033-0094.
 PPDUs received from a second wireless communication device over a wireless communication channel.  
U.S. Publication No. 20100111215 to Nandagopalan et al disclose in Figure 15B and Section 0150 wherein a node sends PPDUs to a remote node, then remote node performs CSI measurements on the received PPDUs, and then remote node sends back the CSI measurements to the node.  

However, none of the prior art disclose the limitation “…cluster a plurality of channel estimation measurements into a plurality of clusters based on a clustering, the plurality of channel estimation measurements corresponding to a respective plurality of PPDUs received from a second wireless communication device over a wireless communication channel, wherein the clustering criterion comprises a Tx configuration criterion corresponding to a Tx configuration for transmission of the plurality of PPDUs from the second wireless communication device…”, and can be logically combined with to Cheng et al and Nandagopalan et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 18, 2021